Citation Nr: 0032152	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  97-33 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1971.

In a June 2000 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to a compensable 
evaluation for bilateral hearing loss to the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, for additional development of the record.  A review 
of the record reflects that the requested development has 
been completed.  Thus, the case has now been returned to the 
Board for appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran currently exhibits Level I hearing in his 
service-connected left ear.

3.  The veteran currently exhibits Level I hearing in his 
service-connected right ear.  



CONCLUSION OF LAW

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect treatment for 
tinnitus.  A relevant diagnosis of cochlear damage from loud 
noise was noted.  It was also noted that audiometric testing 
showed hearing loss in the left ear at 3000, 4000, and 6000 
Hertz.  

Upon VA examination dated in July 1971, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-10
N/A
10
LEFT
-5
-10
-5
N/A
55

Speech audiometry revealed speech recognition ability of 100 
percent in both the right and left ear.  A relevant diagnosis 
of tinnitus and mild, if any, sensorineural hearing loss in 
the left ear was noted.  

In a September 1991 rating decision, the RO granted 
entitlement to service connection for left ear defective 
hearing with tinnitus, evaluated as noncompensable, effective 
from June 11, 1971.  

Upon VA examination dated in May 1975, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
N/A
5
LEFT
0
0
0
N/A
35

Speech audiometry revealed speech recognition ability of 100 
percent in both the right and left ear.  A relevant diagnosis 
of slight impaired hearing on the left with high-pitched 
tinnitus was noted.  

Relevant VA treatment records dated from 1980 to 1991 reflect 
complaints of pain in the ear in July 1986 and complaints of 
buzzing in the ear in April and May of 1991.  An 
uninterpreted audiological evaluation dated in June 1991 is 
of record.  A June 1991 clinical record reflects a diagnosis 
of high tone sensorineural deafness.  

Upon VA examination dated in August 1991, the veteran 
complained of ringing in the left ear and a progressive 
decrease in hearing in both ears.  Physical examination 
showed the external auditory canals to be clear on both sides 
with mobile translucent tympanic membranes on both sides.  
The examiner noted no objective findings of tinnitus.  The 
examiner noted the veteran's symptoms were consistent with 
unilateral tinnitus, possibly due to acoustic trauma suffered 
while in the service.  Audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
5
10
55
LEFT
N/A
5
5
60
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
Bilateral moderately severe high frequency sensorineural 
hearing loss was noted.  

In a September 1991 rating decision, the RO determined that a 
separate 10 percent evaluation was warranted for left ear 
tinnitus, effective from April 9, 1990.  

Relevant VA treatment records dated from 1995 to 1997 reflect 
complaints of decreased hearing and high-pitched tinnitus in 
April 1996.  An assessment of asymmetrical high frequency 
hearing loss was noted.  In January 1997, the veteran 
complained of ringing in the right ear.  

Upon VA neurological examination dated in July 1997, the 
veteran complained of hearing loss and bilateral tinnitus, 
most notable on the left.  The examiner noted that an 
audiological test dated in April showed bilateral high 
frequency hearing loss, severe to profound on the left and 
mild to severe on the right.  A relevant diagnosis of 
bilateral hearing loss and tinnitus, worse on the left, was 
noted.  

Upon VA audiological evaluation dated in July 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
60
LEFT
10
10
15
55
65

Speech audiometry revealed speech recognition ability of 96 
percent in both the right and left ear.  It was noted that 
the veteran reported constant high-pitched tinnitus in both 
ears since his military service which interfered with his 
concentration and ability to sleep.  The examiner also noted 
that the veteran might experience occasional difficulty 
hearing normal speech clearly and his high frequency hearing 
loss was consistent with his military noise exposure history.  

In a January 1998 rating decision, the RO determined that 
service connection was warranted for bilateral sensorineural 
hearing loss, evaluated as noncompensable, effective from 
December 20, 1996.  

At his May 2000 hearing before a Member of the Board, the 
veteran testified that he had not undergone an audiometric 
evaluation since 1997.  He also testified that he had not 
received any treatment from a VA facility for his hearing 
loss since 1997.  (Transcript, page 2).  The veteran 
testified that he could not hear normal conversation if there 
was any disturbance nearby.  He also stated that background 
noise caused problems for him in hearing others.  He further 
reported having difficulty hearing on the telephone at times.  
(Transcript, page 3).  The veteran stated that he was able to 
hear better if he watched the person talk.  He testified that 
he felt his condition had worsened since 1997.  (Transcript, 
page 4).  

Upon VA audiological evaluation dated in July 2000, the 
examiner noted that the claims folder had been reviewed prior 
to the examination.  The veteran reported that his tinnitus 
interfered with his ability to hear conversation clearly.  He 
also reported a significant difficulty understanding speech 
in the presence of background noise.  Audiological testing 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
70
LEFT
10
10
20
65
80

Speech audiometry revealed speech recognition ability of 92 
percent in both the right and left ear.  The examiner noted 
the veteran's speech recognition ability was excellent in 
both ears.  A diagnosis of mild sensorineural hearing loss 
and constant high-pitched tinnitus in both ears was noted.  
The examiner noted the veteran's hearing loss and tinnitus 
should not pose any significant limitations on his ability to 
work or find work, unless he worked in and needed to 
communicate in an environment with significant background 
noise.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85 (2000).  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the initial arrival of the veteran's 
appeal at the Board.  These changes became effective June 10, 
1999.  When a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The RO has not evaluated the 
veteran's claim under the new regulations.  However, in this 
case, the Board believes that a remand to afford the RO an 
opportunity to review the veteran's claim in light of the new 
regulation is not necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  See 64 FR 
25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the four frequencies of 1000, 2000, 
3000, and 4000 Hertz are 55 decibels or greater.  The second 
was where pure tone thresholds are 30 decibels or less at 
1000 Hertz, and are 70 decibels or more at 2000 Hertz.  See 
64 FR 25209, May 11, 1999, codified at 38 C.F.R. § 4.86.  The 
record does not disclose thresholds meeting either of these 
criteria, and thus there is no reason to return this issue to 
the RO for readjudication on that basis.

As noted above, the most recent audiometric examination of 
the veteran's left ear in July 2000 at frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz revealed pure tone 
thresholds, in decibels, of 10, 10, 20, 65, and 80, 
respectively, for a pure tone threshold average of 44.  
Speech discrimination of the left ear was noted as 92 
percent.  Such audiometric findings reflect level I hearing 
in the left ear.  See 38 C.F.R. § 4.85.  The most recent 
audiometric examination of the veteran's right ear in July 
2000 at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
revealed pure tone thresholds, in decibels, of 10, 10, 10, 
30, and 70, respectively, for a pure tone threshold average 
of 30.  Speech discrimination of the right ear was noted as 
92 percent.  Such audiometric findings reflect level I 
hearing in the right ear.  See 38 C.F.R. § 4.85.  
Consequently, such hearing acuity warrants a noncompensable 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's bilateral hearing loss 
disability results in marked interference with employment or 
frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) (2000) is not 
warranted in the absence of an exceptional or unusual 
disability picture.  

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim of entitlement to a 
compensable evaluation for bilateral hearing loss, and the 
doctrine of reasonable doubt does not apply.



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 

